In the Supreme Court of Georgia



                                    Decided: May 17, 2021


               S21A0318. MATTHEWS v. THE STATE.


      ELLINGTON, Justice.

      A jury found Freeman Matthews guilty of malice murder,

battery, and possession of a knife during the commission of a crime

in connection with the stabbing death of Adrianne Young and also

found him guilty of financial credit card theft and obstruction of an

officer. 1 On appeal, Matthews challenges the sufficiency of the



      1  The crimes occurred on April 11, 2009, except for the obstruction of an
officer, which occurred on April 16, 2009. A Cobb County grand jury returned
an indictment against Matthews and LaRoyce Garnto for malice murder
(Count 1), felony murder predicated on aggravated assault (Count 2), felony
murder predicated on armed robbery (Count 3), aggravated assault (Count 4),
armed robbery (Count 5), financial transaction card theft (Count 6), four counts
of possession of a knife during the commission of a crime (Counts 7 through
10), battery (Count 11), stalking (Count 12), and three counts of obstruction of
an officer (Counts 13 through 15). Following a joint trial that ended on March
3, 2010, the trial court directed a verdict of not guilty as to Count 12 against
Matthews and as to all counts against Garnto. A jury then found Matthews
guilty on Counts 1, 2, 4, 6 through 9, 11, and 13 through 15, and not guilty on
the remaining counts. The trial court sentenced Matthews to life in prison for
evidence and contends that the trial court erred in admitting his

custodial statement and excluding evidence that pointed to a third-

party suspect. Matthews also contends that he received ineffective

assistance of counsel. For the reasons explained below, we affirm.

      Viewed in the light most favorable to the jury’s verdicts, the

evidence shows the following.

      Evidence from the crime scene. At around 10:15 p.m. on April

11, 2009, a passerby called 911 when she discovered Young lying

face down in a pool of blood in the parking lot outside Young’s

apartment in the Mission at Galleria apartments in Smyrna. At that

point, Young was making a gurgling sound. A Smyrna police officer

arrived a few minutes later and found that Young was not breathing




Count 1, five years in prison for Count 7, to run consecutively to Count 1, and
two years for Count 6 and 12 months for Counts 11 and 13 through 15, to run
concurrently with the life sentence. Counts 4, 8, and 9 merged. The judgment
indicated that the felony murder count (Count 2) merged with the murder
conviction, although it was actually vacated by operation of law. See Bradley
v. State, 305 Ga. 857, 858 n.1 (828 SE2d 322) (2019). Matthews filed a timely
motion for a new trial, which he amended on January 20, 2011, and November
25, 2014. The trial court conducted a hearing on the motion on March 2, 2015,
and denied the motion on February 20, 2019. Matthews filed a timely notice of
appeal. The case was docketed in this Court to the term beginning in December
2020 and submitted for decision on the briefs.
                                      2
and did not have a pulse.

     The responding officer found a bent, serrated knife blade with

no handle lying on Young’s back close to her neck. The blade

appeared to have been part of a steak knife. Young had bloody

wounds on the top and back of her head and multiple stab wounds

to her chest and shoulders. There was a set of Acura car keys near

Young’s body. The officer used the keys to locate Young’s Acura in a

parking space near Young’s body. The grill and hood of the car were

still warm 15 to 20 minutes after the responding officer arrived at

the crime scene. Investigators found near Young’s body a plastic

shopping bag containing a WalMart receipt, a package of apples, the

separate top and bottom halves of a jewelry box, and a pair of

earrings. However, no purse or wallet was found at the scene.

     Autopsy. During an autopsy, a medical examiner found a total

of 11 stab wounds to Young’s upper chest, upper back, shoulders,

and the back and top of her head. One four-inch-deep wound entered

below Young’s right collar bone; the aorta and the sack around the

heart were lacerated. The medical examiner estimated that this

                                 3
wound would have caused death within about 10 minutes. Three

other wounds to her back and shoulders were three to four inches

deep. The knife blade found on Young’s body was long enough to

inflict the wounds. There was also a bruise on Young’s face and

another on her throat.

     Use of Young’s debit card. Investigators determined that, at

10:50 p.m. on the night Young was killed, while officers were still

processing the crime scene, a transaction was attempted using

Young’s Bank of America debit card at an ATM machine in a Citgo

convenience store on Concord Road in Smyrna. As recorded by the

store’s surveillance cameras, at 10:49 p.m. that night, two men

entered the parking lot on foot. One of the men, who was wearing a

black and white cap with a distinctive hexagonal logo, went to the

ATM machine and interacted with the machine for about one

minute. The two men then left the store.

     Matthews’s arrest and confession. The convenience store’s

security video showing the two men was released to the local news

media a few days after the murder, and a still photograph clipped

                                4
from the video was published in the local newspaper. The

maintenance supervisor at the Concord Chase apartments in

Smyrna saw the photo, called the Smyrna police, and identified the

men in the photo as residents of Apartment 2406 at Concord Chase.

     On April 16, the maintenance supervisor called the police again

and reported seeing movement in Apartment 2406. Investigators

and officers staked out the apartment while awaiting a search

warrant. At approximately 1:00 p.m., Matthews and LaRoyce

Garnto ran out the back door. Garnto immediately submitted to

being arrested by the officers; Matthews ignored officers’ commands

to stop and ran away. Several officers surrounded him, and, when

he did not comply with commands to get on the ground, one officer

forced him to the ground. Matthews resisted being handcuffed and

yelled, “I know I’m going to be gone a long time; shoot me, shoot me.”

     An investigator questioned Matthews for several hours, ending

just after midnight. An audio-video recording of the last two hours

of the interview was played at trial. In that recorded interview, after

initially denying being at the scene at all and then recounting events

                                  5
to place all of the blame on Garnto, Matthews stated the following.

Before Young’s death, Matthews had been dating her, and she had

also been dating another man named Robert. Matthews and Young

argued about her other relationship, and she told Matthews that she

wanted to break up with him. On the night Young died, Matthews

and Garnto took a bus to Cumberland Mall, which was near Young’s

apartment complex. They walked to the parking area outside

Young’s apartment and were standing there when Young drove up

and parked. She had a plastic bag and a package of apples.

Matthews    confronted   Young about     her breaking off     their

relationship. Young cursed Matthews, and he hit her in the face and

the throat. Young fell to the ground, and they struggled. Matthews

stabbed her in the chest with a serrated knife with a brown handle.

Matthews and Garnto walked home, stopping at the Citgo

convenience store on Concord Road, where they unsuccessfully tried

to use Young’s debit card at the ATM.

     At trial, the investigator who interviewed Matthews testified

that certain details that Matthews volunteered, including that

                                6
Young was attacked in the parking lot, that there was a plastic

container of apples at the scene, and that she was stabbed in the

chest, had been withheld from the public.

     Physical and location evidence. After arresting Matthews and

Garnto, investigators executed a search warrant of their apartment.

In the kitchen, they found four brown-handled steak knives of the

same size, type, and manufacturer as the knife blade found on

Young’s body. In a dumpster adjacent to the apartment building,

investigators found a trash bag that contained a black and white cap

with the same logo as the one worn by one of the men in the Citgo

security video. The bag also contained two of Young’s Bank of

America debit cards, one of her credit cards, a traffic citation she

had received, and other documents with her name on them, mingled

with correspondence addressed to Matthews at 2406 Spring Brook

Trail.

     Regarding the relative location of Matthews’s and Garnto’s

apartment, the Citgo convenience store where Young’s debit card

was used shortly after she was stabbed, and Young’s apartment, an

                                 7
investigator testified as follows: traveling between Matthews’s

apartment and Young’s apartment along the main road (Concord

Road/Spring Road) is a distance of about four miles. The Citgo

convenience store on Concord Road is along that route and a short

walk from Matthews’s apartment. The two men who were at the

Citgo convenience store attempting to use Young’s debit card

entered and left the property on foot in the direction of the direct

route from Young’s apartment to Matthews’s apartment along the

main road.

     Another investigator testified as follows. Matthews’s cell phone

records, including cell tower and sector data, show that, at 8:44 p.m.

on the evening Young was killed, Matthews’s phone was in the area

served by the cell tower nearest Matthews’s apartment. Then,

Matthews’s phone traveled east along Concord Road/Spring Road

and by 9:37 p.m. was in the area served by a cell tower near

Cumberland Mall. By 11:11 p.m., Matthews’s phone had traveled

west along Concord Road/Spring Road and returned to the area of

Matthews’s apartment.

                                  8
     Matthews’s relationship with Young. Cheryl Young, the

victim’s mother, testified as follows. She and her daughter were very

close, and they confided in each other. A few days before Young was

fatally stabbed, she told her mother that she was changing her

phone number “because [men] just didn’t want to understand that,

when she says she is through, it was over and she didn’t want to

have anything to do with them.” Young told her mother that she was

having difficulties with someone, and “the guy [Young] mentioned,

his name was Freeman.” Young’s mother did not know if Freeman

was the last name or first name, but “that is what [Young] would

always say, ‘Freeman.’”

     Robyn Hollis testified as follows. Young and Hollis had been

friends for five or six years at the time of Young’s death. Hollis

considered Young a close friend, and they would confide in each

other about things that were going on in their lives. Before her

death, Young mentioned having meals with “her guy Freeman” to

Hollis. The day before her death, Young told Hollis that she had

gotten a new phone number. When Hollis asked Young why she was

                                 9
changing her number, Young said, “Because when I tell these [men]

that I am through with them, I am just through with them. . . . I am

just done, and he don’t understand that.” Although Young did not

refer to Matthews by name in that conversation, Hollis understood

that she was talking about Matthews, because she knew they were

seeing each other and because she knew Young and “when she is

messing with one guy, she is only messing with that one guy. She

does not play around.”

     Pat Schaffner testified as follows. Young had worked as a

caregiver for Schaffner’s husband for about eight-and-a-half years

at the time of her death. Young would also spend time with the

family when she was off duty, including babysitting for the

Schaffners’ grandsons. Schaffner regarded Young as a member of

the family who cared for the family “like a mother hen.” The week

before her death, Young told Schaffner that she had changed her cell

phone number. Young explained that she was having difficulty with

a man who wanted to date her, but she was not interested and had

told him so. Young said that the man had been calling and bothering

                                10
her, and he had also found the Schaffners’ phone number and was

calling their house. Two days later, Schaffner received a phone call

around 10:00 p.m. from a man who identified himself as “Detective

Williams” with the Cobb County police. The caller said that he was

looking into a domestic matter involving Young and needed Young’s

phone number. Schaffner gave the caller Young’s new cell phone

number, and she made a note of the caller’s name and number

displayed on her caller ID. When Young came to work the next day,

Schaffner told her about the incident, and Young said that it was

probably one of her friends playing a joke and that she was not

concerned because “he already had gotten her new number.” Young

did not say who “he” was. After Young’s death, Schaffner told a

detective who was investigating Young’s murder about the call and

gave him the number and the name that she had seen on caller ID:

Damarah Gray.

     Damarah Gray testified that, in April 2009, Matthews was her

boyfriend. A few days before Young was killed, Matthews called

Gray and asked her to add a third number to the call. Gray did as

                                11
Matthews asked, but she did not listen to the conversation between

Matthews and the other person.

      Matthews was indicted and tried jointly with Garnto. Neither

defendant testified at trial.

      1. Matthews contends that the evidence presented at trial was

insufficient for a rational jury to find him guilty beyond a reasonable

doubt of the crimes arising from the attack on Young and the

attempted use of her debit card on April 11, 2009: malice murder,

possession of a knife, financial transaction card theft, and battery. 2

      When this Court evaluates the sufficiency of the evidence as a

matter of due process under the Fourteenth Amendment of the

United States Constitution, the standard of review is whether a

rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319 (III)

(B) (99 SCt 2781, 61 LE2d 560) (1979). “This Court does not reweigh


      2 Matthews makes no argument that the evidence was insufficient to
support his convictions for obstruction of an officer in connection with his
arrest on April 16, 2009, and this Court no longer routinely reviews sua sponte
the sufficiency of the evidence in direct appeals in non-death penalty murder
cases. See Davenport v. State, 309 Ga. 385, 399 (846 SE2d 83) (2020).
                                      12
evidence or resolve conflicts in testimony; instead, evidence is

reviewed in a light most favorable to the verdict, with deference to

the jury’s assessment of the weight and credibility of the evidence.”

Harper v. State, 298 Ga. 158, 158 (780 SE2d 308) (2015) (citation

and punctuation omitted).

     In addition to Matthews’s admission that he stabbed Young,

his cell phone records and his knowledge of information about the

crime scene that the police had deliberately withheld from the public

supported a finding that he was present when the crime occurred.

Evidence found in his home and in the adjacent dumpster, including

the set of steak knives that matched the knife blade found on

Young’s body, Young’s debit and credit cards, and the cap that one

of the men using Young’s debit card was wearing just after the

murder also connected him to the crimes. The evidence was legally

sufficient to authorize a rational trier of fact to find beyond a

reasonable doubt that Matthews was guilty of malice murder and




                                 13
possession of a knife during the commission of a crime. 3 See Jackson,

443 U. S. at 319 (III) (B); see also Johnson v. State, 296 Ga. 504, 505

(1) (769 SE2d 87) (2015) (evidence sufficient despite the lack of

physical evidence connecting the defendant to the crime, the

inconsistent and unreliable nature of the eyewitness testimony, and

the existence of other suspects who could have committed the

murder); Payne v. State, 273 Ga. 317, 318 (1) (540 SE2d 191) (2001)

(evidence sufficient despite lack of any eyewitness testimony that

defendant stabbed victim).

      Count 6 of the indictment charged Matthews with knowingly

taking without consent a Bank of America Visa debit card, which

was “issued to Adrianne Young as cardholder and from whose

possession the said card was taken[.]” A rational trier of fact could

find beyond a reasonable doubt that Matthews was guilty of

financial transaction card theft from the evidence presented,




      3 See OCGA § 16-11-106 (b) (1) (“Any person who shall have on or within
arm’s reach of his or her person . . . a knife having a blade of three or more
inches in length during the commission of . . . [a]ny crime against or involving
the person of another . . . and which crime is a felony, commits a felony[.]”).
                                      14
including evidence that debit cards and a credit card belonging to

Young were found in the dumpster adjacent to Matthews’s

residence, that Young’s purse was missing from the crime scene, and

that Matthews attempted to use Young’s debit card within an hour

of her murder. See Jackson, 443 U. S. at 319 (III) (B); see also Powell

v. State, 289 Ga. 901, 902 (717 SE2d 215) (2011); Hunt v. State, 288

Ga. 794, 795-796 (1) (708 SE2d 357) (2011).

     Count 11 charged Matthews with intentionally causing “visible

bodily harm to Adrianne Young by striking her about the face

thereby causing an abrasion to her face.” Matthews admitted during

his custodial statement that he hit Young in the face and knocked

her down. The medical examiner who performed Young’s autopsy

noted a bruise on her face that was consistent with being hit by a

fist or striking the ground after falling. The evidence was sufficient

to support Matthews’s battery conviction. See Jackson, 443 U. S. at

319 (III) (B).

     2. Matthews contends that the trial court erred by granting the

State’s motion to exclude evidence of another suspect. A criminal

                                  15
defendant may “introduce evidence implicating another person in

the commission of the crime or crimes for which the defendant is

being tried” only when the proffered evidence

     raise[s] a reasonable inference of the defendant’s
     innocence[ and either] . . . directly connect[s] the other
     person with the corpus delicti[ ] or show[s] that the other
     person has recently committed a crime of the same or
     similar nature. Evidence that merely casts a bare
     suspicion on another or raises a conjectural inference as
     to the commission of the crime by another, is not
     admissible.

Heard v. State, 295 Ga. 559, 567-568 (4) (761 SE2d 314) (2014)

(citations and punctuation omitted). This Court reviews a trial

court’s decision whether to admit evidence, including evidence

tending to show that another person committed the crime for which

the defendant is tried, for abuse of discretion. Gilreath v. State, 298

Ga. 670, 673 (2) (784 SE2d 388) (2016).

     The State moved in limine to prohibit Matthews from

introducing evidence that Robert Miller might have committed the

crimes. At a hearing before trial, an investigator involved in the case

testified as follows. At the outset of the investigation, he obtained


                                  16
Young’s apartment lease. She had listed “Robert Miller” as the

emergency contact. The investigator, with others, went to Miller’s

house, arriving at about 1:30 a.m. on April 12, about three hours

after Young was fatally stabbed. Miller’s wife answered the door and

had to wake Miller up. Miller stated that he had had an affair with

Young but stated that he had been home all day on April 11 with his

family. Miller’s wife and children all stated that Miller had been

home all day. Miller’s wife was surprised to hear of Young’s death

and commented that, although it had not been “the greatest

circumstances” when she met Young, given Young’s affair with

Miller, she still thought that “Miss Young was a nice woman.” The

investigator looked to see whether Miller had any marks suggesting

that he sustained an injury to his hands, arms, face, head, or chest

in the course of engaging in some type of struggle or fight; the

investigator saw no such marks. The investigator did not pursue

Miller as a suspect.

     At the pretrial hearing on the State’s motion in limine,

Matthews testified that he and his friend, Avery Clark, spent the

                                17
evening of April 11 at Cumberland Mall and then went to a gas

station at the corner of Cumberland Boulevard and Spring Road,

near Young’s apartment, where, at 10:15 p.m., they saw Garnto

entering Miller’s car, which Matthews recognized. Matthews did not

proffer any evidence that Miller had committed any crime similar to

the attack on Young. Matthews’s counsel stated that he had not yet

had an opportunity to interview Miller but anticipated having him

available to testify at trial. Based on the proffered evidence, the trial

court granted the State’s motion in limine to exclude evidence about

Miller, stating a willingness to reconsider the admissibility of the

evidence if Matthews’s counsel, after talking to Miller, was able to

proffer something more to show that the evidence could support a

reasonable inference of Matthews’s innocence.

     At trial, before cross-examining the investigator who testified

at the pretrial hearing about his contact with Miller and his family,

Matthews’s counsel informed the court that he had Miller, whom

Matthews “insisted was the assailant,” available to testify but, after

Matthews’s possible alibi defense involving Clark “didn’t work out,”

                                   18
counsel did not anticipate calling Miller as a witness.

     Matthews did not take the opportunity to later supplement the

evidence elicited at the pretrial hearing, and that evidence did not

directly connect Miller with the fatal stabbing, nor did it show that

Miller had recently committed a crime of the same or similar nature.

The proffered evidence, at best, casts a bare suspicion on Miller, and,

therefore, the trial court did not abuse its discretion in granting the

State’s motion in limine to exclude evidence implicating Miller. See

Elkins v. State, 306 Ga. 351, 359 (2) (b) (830 SE2d 217) (2019); De

La Cruz v. State, 303 Ga. 24, 28 (3) (810 SE2d 84) (2018).

     3. Matthews contends that the trial court erred in admitting

his confession, which he argues was not given of his own free will

but was “the product of police deception and brutality.” Matthews

argues that admitting his confession violated his Fifth Amendment

right not to be compelled to incriminate himself. In addition,

Matthews argues that his confession was inadmissible under a

Georgia statute that requires exclusion of any confession induced by

a hope of benefit or a fear of injury.

                                   19
      With regard to police deception, the investigator who

interviewed Matthews told him during the course of the interview

that his DNA, and not Garnto’s DNA, had been found on Young’s

body. The investigator also told Matthews that a cab driver had

reported driving him and Garnto home on the night of the murder

and that the contours of his knuckles, but not Garnto’s knuckles,

matched the bruise on Young’s face. At the pretrial hearing on

Matthews’s motion to exclude his custodial statement, the

investigator testified that he knew that these items of evidence did

not actually exist. Matthews did not testify about the investigator’s

misrepresentations.

      With regard to police brutality, Matthews testified at the

pretrial hearing that one of the arresting officers hit him in the

mouth and, after he was transported to the jail, officers “jumped on”

him and beat him up and threw him in a cell, leaving him with a

sprained and swollen wrist. 4 Matthews testified that, while the lead


      4In his appellate brief, Matthews refers to the trial testimony of one of
the arresting officers that Matthews resisted being handcuffed and so the

                                      20
investigator was escorting him to the interrogation room, he told the

investigator that he had just been beaten up. Matthews also testified

that he was transferred from the Smyrna jail to the Cobb County

jail after the interrogation and that Cobb County personnel refused

to book him until he was taken to the hospital, where he was treated

for a sprained wrist. The investigator, on the other hand, testified

that he was present when Matthews was arrested on April 16, that

there was no abuse by the officers, that Matthews had no injuries at

all at the beginning of the interrogation later that afternoon, that

Matthews had no injuries at the conclusion of the interrogation, and

that Matthews never complained about any injury while he was in

Smyrna Police Department custody. The investigator did not

remember taking a bathroom break during the interrogation, but he

testified that Matthews would have been allowed a break if he said

he needed one.



officer “began applying pressure to his right hand and right wrist” to get “a
little pain compliance” from Matthews. At the pretrial hearing on Matthews’s
motion to suppress, however, Matthews testified affirmatively that his wrist
was not injured in the course of his arrest and insisted that his wrist was
injured at the jail.
                                     21
     (a) Matthews contends that under the totality of the

circumstances his confession was not the product of free choice,

citing Frazier v. Cupp, 394 U. S. 731, 739 (89 SCt 1420, 22 LE2d

684) (1969), Bram v. United States, 168 U. S. 532 (18 SCt 183, 42 LE

568) (1897), and United States v. Lall, 607 F3d 1277 (11th Cir. 2010).

     In determining whether a defendant’s statement was

voluntary as a matter of constitutional due process,

     a trial court must consider the totality of the
     circumstances. The State bears the burden of
     demonstrating the voluntariness of a defendant’s
     statement by a preponderance of the evidence. In
     reviewing such a mixed question of fact and law, we
     accept the trial court’s finding on disputed facts and
     credibility of witnesses unless clearly erroneous but
     independently apply the law to the facts.

Welbon v. State, 301 Ga. 106, 109 (2) (799 SE2d 793) (2017) (citations

omitted).

     After hearing from both the investigator who conducted the

interview and from Matthews and making determinations of

credibility, the trial court found that the State carried its burden of

showing that Matthews’s statement was given willingly and


                                  22
voluntarily. The trial court’s determination that the investigator’s

testimony was more credible than Matthews’s on the issue of the

alleged brutality was not clearly erroneous. And, although the

investigator lied about the evidence, he did nothing to suggest that

a confession would not be used against Matthews. After

independently applying the law to the facts, we likewise conclude

that, under the totality of the circumstances, Matthews’s statement

was voluntary as a matter of constitutional due process. See Frazier,

394 U. S. at 739 (The fact that the police represented falsely that

another suspect had confessed was relevant to the issue of

voluntariness   but   insufficient    under   the   totality   of   the

circumstances to make the suspect’s otherwise voluntary confession

inadmissible.); State v. Troutman, 300 Ga. 616, 619 (2) (797 SE2d

72) (2017) (A suspect’s custodial statement was voluntary under the

totality of the circumstances, where there was no evidence of

excessively lengthy interrogation, physical deprivation, brutality,

deception or other type of deliberate tactics calculated to break the

will of the suspect.); Drake v. State, 296 Ga. 286, 290 (3) (766 SE2d

                                 23
447) (2014) (A suspect’s statement was voluntary under the totality

of the circumstances, which included interrogating officers’ pleas to

him throughout the interviews to tell the truth; their exaggerations

of the incriminating evidence the police had gathered; their false

representation that the victim had survived the shooting; their

insistence that they wanted to “help” the suspect; and the absence

of   evidence     of   excessively     lengthy     interrogation,      physical

deprivation, brutality, or other coercion.). 5


      5 See also Oregon v. Elstad, 470 U. S. 298, 317 (III) (105 SCt 1285, 84
LE2d 222) (1985) (discussing the absence of precedent that “the sine qua non
for a knowing and voluntary waiver of the right to remain silent is a full and
complete appreciation of all of the consequences flowing from the nature and
the quality of the evidence in the case”); United States v. Farley, 607 F3d 1294,
1328-1329 (III) (C) (1) (11th Cir. 2010) (“Generally, courts have held
statements involuntary [under the constitutional standard] because of police
trickery only when other aggravating circumstances were also present.
Misleading a suspect about the existence or strength of evidence against him
does not by itself make a statement involuntary. By contrast, statements have
been held involuntary where the deception took the form of a coercive threat,”
such as a threat to cut off a suspect’s welfare benefits and take her children
away if she did not cooperate, “or where the deception goes directly to the
nature of the suspect’s rights and the consequences of waiving them,” such as
telling a suspect that having a lawyer present would be a disadvantage or that
signing a waiver form would not hurt him. (citations and punctuation
omitted)); Lall, 607 F3d at 1290-1291 (II) (B) (3) (Where a suspect confessed
after an investigator told the suspect that anything he said would not be used
to prosecute him and that he did not need a lawyer, the confession was not
voluntary under the totality of the circumstances.).

                                       24
      (b) Matthews contends that his confession was induced by

another by a hope of benefit or fear of injury engendered by the

investigator’s trickery and by other officers’ alleged physical abuse.

He argues that his confession was therefore inadmissible under

former OCGA § 24-3-50 (“To make a confession admissible, it must

have been made voluntarily, without being induced by another by

the slightest hope of benefit or remotest fear of injury.”). 6

      In contrast to Matthews’s constitutional argument, which

presents the broader question whether his confession was

inadmissible on the basis that it was not voluntary under the

totality of the circumstances, his statutory argument involves “a

narrowly focused test” that presents “a single question” targeted at

“the reliability – the truth or falsity – of [his] confession[.]” State v.



      6 Because Matthews was tried before January 1, 2013, Georgia’s former
Evidence Code applies in this case. See Graves v. State, 298 Ga. 551, 554 n.2
(783 SE2d 891) (2016). This text was carried forward in nearly identical
language in our current Evidence Code as OCGA § 24-8-824, which provides:
“To make a confession admissible, it shall have been made voluntarily, without
being induced by another by the slightest hope of benefit or remotest fear of
injury.” See Price v. State, 305 Ga. 608, 610 n.2 (2) (825 SE2d 178) (2019) (there
is no substantive difference between former OCGA § 24-3-50 and OCGA § 24-
8-824).
                                       25
Chulpayev, 296 Ga. 764, 779 (3) (b) (770 SE2d 808) (2015)

(recognizing   that,   although   the   tests   for   determining   the

voluntariness of a confession under OCGA § 24-8-824 or former

OCGA § 24-3-50 and under the Constitution are not the same, our

decisions have sometimes conflated the analysis of whether a

confession is voluntary under the two different standards). “This

Court has consistently interpreted the phrase ‘slightest hope of

benefit’ not in the colloquial sense, but as it is understood in the

context within the statute, focusing on promises related to reduced

criminal punishment — a shorter sentence, lesser charges, or no

charges at all.” Mann v. State, 307 Ga. 696, 701 (2) (c) (838 SE2d

305) (2020) (citation and punctuation omitted). “As for ‘remotest fear

of injury,’ it is physical or mental torture that prevents a confession

from being admissible” under former OCGA § 24-3-50. Price v. State,

305 Ga. 608, 610 (2) (825 SE2d 178) (2019) (citation and punctuation

omitted). See also Turner v. State, 296 Ga. 394, 395-396 (3) (768

SE2d 458) (2015) (same). Under the standard of review applicable

to a trial court’s decision regarding admissibility under the statutory

                                  26
standard,    the       reviewing   court   accepts   the   trial   court’s

determinations as to the credibility and weight of conflicting

evidence unless they are clearly erroneous and independently

reviews the trial court’s application of the law to the facts. See

Chulpayev, 296 Ga. at 771 (2) n.5. De novo review is appropriate,

however, if the controlling facts can be definitively ascertained,

exclusively by reference to evidence, such as a recording of a police

interview, that is uncontradicted and presents no questions of

credibility. See id.

     In terms of a hope of benefit, Matthews argues that the

investigator’s lie that the police had DNA evidence to prove that he

committed the crime was calculated to elicit a false confession,

because he was deceptively presented with “no way out” except “to

admit being at the scene but deny full responsibility.” It is well

established, however, that artifice and deception by an interrogating

officer do not render a suspect’s statement inadmissible under

OCGA 24-8-824 or former OCGA § 24-3-50 as long as they are not

calculated to procure an untrue statement. See Mann, 307 Ga. at

                                     27
702 (2) (c); Drake, 296 Ga. at 290 (3); Johnson v. State, 295 Ga. 421,

425 (2) (761 SE2d 13) (2014). In particular, a mere overstatement

by an interrogating officer as to how much inculpatory evidence he

possessed at the time of questioning does not ordinarily affect the

admissibility of a suspect’s statement under the statutory standard.

See Johnson, 295 Ga. at 425 (2).

     Even if the investigator led Matthews to believe that the

evidence was so strong that he could not plausibly deny having been

at the scene, as he contends, he has not shown that the investigator’s

deception was calculated to procure an untrue confession. As we can

definitively ascertain from the recording of the interview, the

investigator repeatedly confronted Matthews with photos of Young,

brutally murdered, and asked why that had to happen to her. The

investigator also continually challenged Matthews to stop lying and

to just tell the truth about what happened to Young. Comments

conveying the seriousness of a suspect’s situation and exhortations

or encouragement to tell the truth do not constitute a hope of benefit

under the statutory standard. See Dawson v. State, 308 Ga. 613, 618

                                   28
(3) (842 SE2d 875) (2020); Reed v. State, 307 Ga. 527, 533 (2) (a) (837

SE2d 272) (2019). Nor was there any evidence that the investigator

ever indicated that a confession would result in any leniency in

charges or sentencing such as would amount to an improper hope of

benefit. See Dawson, 308 Ga. at 618-623 (3); Reed, 301 Ga. at 532-

534 (2) (a). The investigator’s overstatement as to how much

inculpatory evidence he possessed at the time of questioning did not

constitute offering a hope of benefit to induce a confession. See

Mann, 307 Ga. at 702-703 (2) (c) (Where investigators falsely told a

suspect that the child battery victim, who was unconscious when the

suspect called 911, had woken up and had said that the suspect was

responsible for his injuries, the suspect’s resulting belief that he

would not be charged with murder did not make his statement, in

which he described how he had physically disciplined the child,

inadmissible under OCGA § 24-8-824 as having been induced by a

hope of benefit.); Johnson, 295 Ga. at 425 (2) (Where an interrogator

falsely claimed that DNA evidence connected the suspect and the

murder victim to the murder weapon and suggested that the suspect

                                  29
would be well served by offering his version of events, the suspect’s

statement was not inadmissible under former § 24-3-50 as having

been induced by a hope of benefit.). 7

      In terms of a fear of injury, Matthews contends that he was

physically injured by officers before being interviewed and was

subjected to a lengthy interrogation without any bathroom break.

See State v. Lynch, 286 Ga. 98, 100 (1) (686 SE2d 244) (2009)

(affirming suppression of a confession obtained after a suspect was

beaten and after investigators promised that the suspect would

receive medical attention only if he gave a statement). In this case,

the trial court was entitled to credit the investigator’s testimony

over Matthews’s as to whether Matthews had been beaten. See Love


      7  Matthews argues that the police deception in this case was calculated
to elicit an untrue statement, citing State v. Ritter, 268 Ga. 108 (485 SE2d 492)
(1997). The facts in Ritter are distinguishable from those in this case. In Ritter,
the investigator told the defendant that he thought the beating victim would
be “okay” except for a bad headache, when the investigator knew the victim
had already died and the investigator had obtained a warrant to arrest the
defendant for murder. See id. at 109. To the extent that we held in Ritter that
the defendant’s statement was inadmissible under former OCGA § 24-3-50 as
having been induced by a hope of benefit, specifically, the hope of receiving a
lighter punishment for aggravated assault than the defendant actually faced
for murder, we continue to have serious doubts as to whether Ritter was rightly
decided. See Dawson, 308 Ga. at 622 (3) n.9; Mann, 307 Ga. at 702 (2) (c) n.4.
                                        30
v. State, 309 Ga. 833, 838 (2) (848 SE2d 882) (2020); Coppock v.

State, 273 Ga. 324, 324 (2) (540 SE2d 187) (2001). The trial court’s

finding that Matthews was not beaten is not clearly erroneous, and

we accept that determination. And there was no evidence that he

was denied a bathroom break, as he claims. In addition, Matthews’s

statements, demeanor, and movements as shown in the recording of

the interview support the conclusion that Matthews’s confession

was not induced by any brutality or deprivation before or during the

interview or by any perceived threat of future injury. See Mangrum

v. State, 285 Ga. 676, 678 (2) (681 SE2d 130) (2009) (holding that a

custodial statement was not involuntary as having been induced by

a fear of injury, where the suspect gave the statement after a

detective suggested that the suspect might be safer remaining in

police custody).

     Consequently, Matthews’s argument that his confession was

inadmissible under former OCGA § 24-3-50 as having been induced

by a hope of benefit or fear of injury lacks merit.

     4. Matthews contends that his trial counsel rendered

                                  31
ineffective assistance by failing to object to certain testimony.

     To succeed on his claim of ineffective assistance of counsel,

Matthews “must prove both that his lawyer’s performance was

professionally deficient and that he was prejudiced as a result.”

Styles v. State, 309 Ga. 463, 471 (5) (847 SE2d 325) (2020) (citation

and punctuation omitted). See also Strickland v. Washington, 466

U. S. 668, 687 (104 SCt 2052, 80 LE2d 674) (1984).

      (a) Matthews contends that his trial counsel rendered

ineffective assistance of counsel by failing to object to hearsay

testimony elicited from Young’s mother, employer, and two friends

about Young’s statements, because the State failed to show

particularized guarantees of trustworthiness as required by the

former necessity exception to the rule against hearsay. Specifically,

Matthews argues that the State failed to show that the witnesses

were Young’s confidantes, and he argues that the statements were

not probative evidence that, as the State argued, Young meant to

convey to the witnesses that she and Matthews had a troubled

relationship.

                                  32
     To have hearsay evidence admitted under the necessity
     exception of the [former] Evidence Code,[8] the proponent
     of the evidence had to establish a necessity for the
     evidence, a circumstantial guaranty of the statement’s
     trustworthiness, and that the hearsay statements were
     more probative and revealing than other available
     evidence. The trial court’s admission of hearsay evidence
     under the necessity exception is evaluated under an
     abuse of discretion standard.

Taylor v. State, 308 Ga. 57, 59 (2) (838 SE2d 774) (2020) (citations

and punctuation omitted). See also Brown v. State, 278 Ga. 810, 811

(2) (607 SE2d 579) (2005) (“The first requirement [of the necessity

exception] is satisfied [when] the declarant is deceased.”).

     Concerning trustworthiness, “we have held that a statement is

trustworthy when made to someone with whom the declarant enjoys

a close personal relationship.” Taylor, 308 Ga. at 60 (2) (citation and

punctuation omitted). Each of the witnesses at issue here described

a close, confidential relationship with Young. And there was no



     8  The hearsay statute of the former Evidence Code, former OCGA § 24-
3-1, provided:
            (a) Hearsay evidence is that which does not derive its value
      solely from the credit of the witness but rests mainly on the
      veracity and competency of other persons.
            (b) Hearsay evidence is admitted only in specified cases from
      necessity.
                                   33
indication that Young’s statements to the witnesses were fabricated

or lacking in veracity. Thus, the State made a sufficient showing of

trustworthiness. See id. at 59 (2). And Young’s statements to her

confidantes were more probative of the state of her relationship with

Matthews than other available evidence. Any objection would have

been futile, and “[t]he failure to make a meritless motion or objection

does not provide a basis upon which to find ineffective assistance of

counsel.” White v. State, 307 Ga. 882, 889 (3) (c) (838 SE2d 828)

(2020) (citation and punctuation omitted).

     (b) Matthews contends that his trial counsel rendered

ineffective assistance in failing to object on hearsay grounds to the

following exchanges during an investigator’s testimony:

     PROSECUTOR: [Did] releasing the stills from the video
     and the video itself . . . bring about any action or reaction
     from the public?
     WITNESS: Yes, we had several tips come in.
     PROSECUTOR: And during the course of that, were you
     able to narrow down the people – of course you had Ms.
     Schaffner’s information. Did that help lead to additional
     information about possible suspects?
     WITNESS: There was a statement made, and I would
     have to go back and look, but there was a gentleman that
     was not leaving her alone, just wouldn’t let things go and

                                  34
     a Freeman, I believe – I think they thought that was the
     last name actually.

Matthews argues that there was no showing that the unidentified

declarants were unavailable for trial and no showing of guarantees

of trustworthiness.

      Testimony that the police received “several tips,” however,

does not alone constitute hearsay, because no statement of any

tipster was being offered as proof of a matter asserted by the tipster.

See Newsome v. State, 288 Ga. 647, 649-650 (2) (706 SE2d 436)

(2011) (“Testimony is considered hearsay if the witness is testifying

to another party’s statement in order to prove or demonstrate the

truth of the matter asserted in that statement. See [former] OCGA

§ 24-3-1.” (citation omitted)). And, pretermitting whether the

statement about Young having difficulties with a man named

Freeman, which the declarant thought might be a last name, was

hearsay, the statement was cumulative of the testimony at trial of

Young’s mother. Under these circumstances, we conclude that it is

highly probable that admitting the evidence did not contribute to the


                                  35
verdict. See Clarke v. State, 308 Ga. 630, 634 (2) (842 SE2d 863)

(2020).

     Judgment affirmed. All the Justices concur.




                                36